Per Curiam.
This is an appeal from the Montclair District Court, where a judgment was entered upon the verdict of a jury in a suit for the recovery of real estate commissions. The memorandum on which the action was predicated was in writing and complies with the statute of frauds.
The first point raised by the appellant is that the court should not have received in evidence a conversation had between the broker’s agent and the purchaser of the property. An examination of the record shows that this conversation related merely to the circumstances incident to showing the prospective purchaser the property which he afterwards purchased. It tended to prove performance, and, hence, there was no error in its receipt.
*673The second point relates to the receipt in evidence of the memorandum in writing by which the seller was charged with the commissions. The proofs show that this memorandum was properly proved and the circumstance that it contained other data is perfectly immaterial.
The third point relates to the exclusion of evidence concerning the monetary returns of Blocksom, the real estate broker’s employe, in the transaction in which he effected the sale. We cannot, in this case, see the materiality of such evidence.
The other points argued in the brief deserve no other consideration.
The judgment below must be affirmed, with costs.